Citation Nr: 0425727	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  98-17 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 
1996, for a grant of a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

2.  Entitlement to an effective date earlier than June 25, 
1996, for the grant of service connection for spinal 
stenosis.

3.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  The RO received a claim for a TDIU on November 15, 1995; 
the claim was perfected in June 1996.

2.  As of the date the claim was received, the combined 
disability rating for the veteran's service-connected 
disabilities was 90 percent.

3.  The veteran was not employable on November 15, 1995.

CONCLUSION OF LAW

The criteria for an effective date of November 15, 1995, but 
no earlier, for a TDIU have been met.  38 U.S.C.A. §§ 
5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.400 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  As the favorable decision 
below does not prejudice the veteran, no additional 
information, evidence, or discussion of VA compliance with 
these laws and regulations is necessary to decide the claim.  

Factual Background

Service connection for a left knee disorder was established 
in a July 1963 rating decision and a noncompensable rating 
was assigned.  In August 1982, a rating decision increased 
the rating to 20 percent, and an April 1991 rating decision 
increased the rating to 30 percent.  A 60 percent rating was 
awarded in a February 1992 rating decision, at which time his 
disorder was noted to include a total knee replacement.

In May 1993, the RO received a claim for service connection 
for a right knee disorder.  The veteran appealed the November 
1994 denial of his claim, which was subsequently perfected in 
March 1995.

On November 15, 1995, the RO received a claim from the 
veteran in which he sought 100 percent compensation due to 
unemployability.  He indicated that he had not worked since 
1970.  The veteran was noted to have an eighth grade 
education with no specialized education or training prior to 
or after he became too disabled to work.  The claim for a 
TDIU was perfected in June 1996.

The veteran underwent a VA examination in January 1996, but 
the examiner did not provide an opinion regarding 
employability.  In an addendum dated in February 1996, a 
physician noted diagnoses of bilateral total knee replacement 
and degenerative arthritis of the hips, lumbosacral spine, 
and sacroiliac joints.  The physician opined that in light of 
the aforementioned disorders, the veteran's employability was 
questionable.  

On June 25, 1996, the RO received a claim for service 
connection for a bilateral hip disorder, back disorder, and 
right knee disorder.  An October 1997 rating decision granted 
service connection for severe spinal stenosis with neurogenic 
claudication, and assigned a 40 percent rating.  A TDIU was 
also granted.  The effective date for each was August 14, 
1996.  A combined rating for service-connected disabilities 
was 80 percent as of that date.  The veteran appealed the 
effective date for TDIU and effective date for his back 
disorder.  A July 1998 rating decision granted an earlier 
effective dated of June 25, 1996, for TDIU and a back 
disorder.  The decision resulted in a combined rating of 80 
percent effective June 25, 1996.

In an August 2002 rating decision, service connection was 
established for bilateral hip arthritis effective June 25, 
1996.  A 10 percent rating was assigned to each hip, which 
did not change the overall combined rating.  In an October 
2002 rating decision, service connection was granted for post 
operative residuals of a total right knee replacement and a 
60 percent rating was assigned effective April 1, 1994.  The 
award resulted in a combined rating of 90 percent from April 
1, 1994.

Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155; 38 C.F.R. §§, 4.16.

To determine the effective date of the TDIU rating, the Board 
must identify both the date of receipt of claim and the date 
entitlement arose.  38 C.F.R. § 3.400(o).  The term "claim" 
means a formal or informal communication in writing 
requesting a determination of entitlement (or evidencing a 
belief of entitlement) to a benefit.  38 C.F.R. § 3.1(p) 
(2003).

With regard to the effective date for a grant of TDIU, a TDIU 
claim is deemed to be a claim for increased compensation.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  The effective 
date rules for increased compensation also apply to a TDIU 
claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

The effective date for an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if a claim for 
increase is received within one year from that date.  
Otherwise, the effective date is the date of receipt of the 
claim for increase, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran contends that an effective date earlier than June 
25, 1996, is warranted for TDIU.  The evidence clearly 
establishes that the RO received a claim for TDIU on November 
16, 1995, and the claim was perfected in June 1996.  

The record shows that as of the date the TDIU claim was 
received, the veteran's service connected disabilities met 
the percentage requirements of 38 C.F.R. § 4.16(a).  The 
evidence also shows that he had not worked as of that date 
due to his disabilities.  In light of his level of education 
and training, service-connected disabilities, and the medical 
opinion noted above, the veteran is deemed to have been 
unemployable as of the date of claim. 

TDIU benefits prior to November 15, 1995, are not warranted 
in the absence of a claim for TDIU benefits prior to November 
15, 1995.


ORDER

Entitlement to an effective date of November 15, 1995, but no 
earlier, for a TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.

REMAND

With respect to the remaining claims, the veteran has not 
been specifically advised in accordance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), as interpreted by the United States Court 
of Appeals for Veterans Claims in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, the appellant was not 
notified of: (1) the pertinent relevant evidence and 
information not of record needed to support his claims; (2) 
what specific evidence necessary to substantiate the claims 
VA will seek to obtain; (3) what specific evidence necessary 
to substantiate the claims the claimant himself is obligated 
to obtain; and (4) that he should submit all pertinent 
evidence in his possession that has not been previously 
submitted.   

Under 38 C.F.R. § 3.808 (2003), a certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment will be made where a veteran 
demonstrates service-connected loss or permanent loss of use 
of one or both feet, one or both hands, or, a permanent 
impairment of vision bilaterally (as defined by 38 C.F.R. § 
3.808(b)(iii).  For adaptive equipment eligibility only, 
service-connected ankylosis of one or both knees or one or 
both hips must be shown.  38 C.F.R. § 3.808(b)(iv).  Loss of 
use of foot will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below knee with 
use of a suitable prosthetic appliance.  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more, will constitute loss of use of the foot 
involved.  38 C.F.R. § 3.350(a)(2) (2003).

In view of the above noted requirements, the veteran should 
be scheduled for a functional capacity examination that 
addresses all of the criteria relevant to determining 
eligibility for the benefit sought on appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 (2003); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) are 
fully complied with and satisfied.  The 
veteran must be told what evidence is 
necessary to substantiate the remaining 
claims, and precisely who is responsible 
for securing each necessary piece of 
evidence.  In addition, he must be told 
to submit all pertinent evidence in his 
possession that has not previously been 
submitted. 

2.  After the development noted above has 
been accomplished, the RO should schedule 
the veteran for a VA examination to 
determine the nature and severity of his 
service-connected spinal stenosis, 
bilateral hip arthritis, and bilateral 
knee disorders, and his need for 
automobile adaptation.  The claims file 
must be made available to the examiner.  
All indicated tests and studies should be 
accomplished.  The examiner should 
expressly state the nature and severity 
of any functional limitation resulting 
from the veteran's service-connected 
spinal stenosis, bilateral hip arthritis, 
and bilateral knee disorders, to include 
the presence and degree, or absence of, 
any limitation of motion, extremity 
shortening, ankylosis of the knees and 
hips, and/or associated foot drop, 
weakness, incoordination and instability.  
The examiner is to provide an opinion as 
to whether the resulting level of 
impairment from the veteran's service-
connected disabilities is such that 
functions such as balance, propulsion, 
and ambulation could be accomplished 
equally well by amputation and 
prosthesis.  The rationale for all 
opinions expressed should be provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
these claims.

4.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

5.  Thereafter, the RO must review the 
claims files and ensure that all 
notification and development action 
required by 38 U.S.C.A. § 5102, 5103, 
5103A, are fully complied with and 
satisfied, and review the claims again.  
If any additional evidence or information 
received triggers a need for further 
development, then that development should 
be undertaken.  The RO is advised that 
they are readjudicate the claims using 
the rating decision format.  The rating 
decision must be based on the law and 
regulations in effect at the time of 
their decision, to include any further 
interpretations of the VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
SSOC must address whether the veteran was 
prejudiced by VA's failure to issue a 
VCAA notice letter in the chronological 
sequence set forth at 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



